                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  (Greenbelt Division)

                                                 )
MUHAMMAD SHAHIDULLAH, et al.,                    )
                                                 )
                   Plaintiffs,                   )
                                                 )
       v.                                        )       Case No. 8:20-cv-03602-PWG
                                                 )
ABHA SHANKAR, et al.,                            )
                                                 )
                   Defendants.                   )
                                                 )
*      *       *       *         *       *       *        *      *     *          *   *   *

    DEFENDANT’S MOTION TO DISMISS THE FIRST AMENDED COMPLAINT
            PURSUANT TO FED. R. CIV. P. 12(b)(1) AND 12(b)(6)

       Pursuant to Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure,

Defendant Abha Shankar (“Defendant”) moves to dismiss the First Amended Complaint (Dkt.

39) (“Complaint”) filed by Plaintiffs Muhammad Shaidullah and Dawah USA Inc. in this action.

The grounds for this motion are contained in the Memorandum of Law and Affirmation of

Eugene Licker filed herewith, as well as the pleadings and record in this case.



                                     [Signature block on next page]




                                                     1
Dated: April 16, 2021

                        /s/ Eugene Licker
                        Eugene R. Licker (pro hac vice)
                        BALLARD SPAHR LLP
                        1675 Broadway, Floor 19
                        New York, NY 10019
                        Telephone: (646) 346-8048
                        Facsimile: (212) 223-1942
                        lickere@ballardspahr.com

                        /s/ Matthew Lamb
                        Matthew D. Lamb (Bar No. 20203)
                        BALLARD SPAHR LLP
                        1909 K Street NW, 12th Floor
                        Washington, D.C. 20006
                        Telephone: (202) 661-2200
                        Facsimile: (202) 661-2299
                        lambm@ballardspahr.com

                        /s/ Richard Horowitz
                        Richard Horowitz (pro hac vice)
                        845 Third Avenue, 6th Floor
                        New York, NY 10022
                        Telephone: (212) 829-8196
                        Facsimile: (212) 813-3214
                        rhorowitz@rhesq.com

                        Attorneys for Defendants




                           2
                                CERTIFICATE OF SERVICE

       I certify that on April 16, 2021, I electronically filed Defendant’s Motion to Dismiss the

First Amended Complaint Pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(6). Copies will be

electronically served to all counsel of record who have appeared.

                                                    /s/ Matthew D. Lamb
                                                    Matthew D. Lamb




                                                3
